Citation Nr: 0311035	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-13 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis "C".

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1980 
to February 1992, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War, from 
August 1990 to March 1991.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 1999, it was remanded to the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO), for further development and 
readjudication.  The case was returned to the Board and is 
now ready for further appellate review.  


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA and determine whether any additional notification or 
development action is required under the VCAA.  

Secondly, in April 1999, the veteran was afforded a personal 
hearing at the RO before a member of the Board.  
Subsequently, the Board member who conducted the personal 
hearing terminated his employment at the Board while the case 
was in remand status.  It is a basic principle of veterans' 
law that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  38 
U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. 38 
C.F.R. § 20.707(b) (2002), hearings are normally held before 
a member of the Board who will make the final decision on 
appeal.  The appellant should be contacted and asked whether 
he desires another hearing before a member of the Board who 
will be making the final decision on his appeal.  

Finally, the Board notes that the most recent VA medical 
treatment records are dated in 2001, while the most recent 
private medical records are dated in 2002.  The RO should 
ascertain from the veteran whether there are any more recent 
medical records available, and take those steps necessary to 
secure those records and associate them with the claims file.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  The letter 
should also ask the veteran to provide the 
names of medical treatment providers and 
dates of treatment that the veteran 
received for the claimed disabilities 
since January 2001.  An appropriate period 
of time should be allowed for response to 
this letter.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

2.  If the veteran has identified any 
sources of medical treatment that he has 
received since January 2001, after 
securing any necessary authorizations, the 
RO should secure copies of the records 
identified by the veteran and associate 
them with the claims file.

3.  The appellant should be contacted and 
informed that the Board member who had 
conducted the personal hearing he had in 
April 1999 has since terminated his 
employment at the Board.  He should be 
asked whether he desires another hearing 
before a member of the Board who will be 
making the final decision on his appeal.  
He should be advised that a copy of the 
transcript of his April 1999 hearing is in 
his claims file and that another hearing 
is not necessary.  The appellant should be 
asked to submit in writing his intentions 
with regard to his desire for another 
personal hearing before the Board.  If a 
hearing is desired at the RO, either 
before a traveling member of the Board or 
via videoconferencing, appropriate 
arrangements should be made for a hearing 
to be held following all adjudicatory 
action by the RO.  If a hearing is not 
desired or desired in Washington, D.C., 
the case should be returned to the Board 
after the completion of the other actions 
set forth herein.

4.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
August 2002 supplemental statement of the 
case, and readjudicate the veteran's 
claim.  If a complete grant of the claim 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


